Citation Nr: 1729071	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 1, 2015, and in excess of 20 percent thereafter, for degenerative arthritis of the lumbar spine and lumbar stenosis L3-4, L4-5, and L5-S1 status post decompression with interbody fusion (previously rated as degenerative disc disease and lumbosacral strain) (hereinafter "lumbar spine disability").

2.  Entitlement to a separate compensable evaluation prior to October 1, 2015, and in excess of 10 percent thereafter, for radiculopathy of the right leg sciatic nerve. 

3.  Entitlement to a separate compensable evaluation prior to October 1, 2015, and in excess of 10 percent thereafter, for residual of motor and sensory deficits of the left leg sciatic nerve. 

4.  Entitlement to a separate compensable evaluation prior to October 1, 2015, and in excess of 10 percent thereafter, for radiculopathy of the right leg femoral nerve. 

5.  Entitlement to a separate compensable evaluation prior to October 1, 2015, and in excess of 10 percent thereafter, for radiculopathy of the left leg femoral nerve. 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to November 1975 and from January 1981 to June 1987.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The RO, in pertinent part, continued a 10 percent disabling rating for degenerative disc disease of the lumbar spine (previously rated as lumbosacral strain).  The RO additionally continued a 10 percent disabling rating for chronic obstructive pulmonary disease (COPD) and denied service connection for a right hand condition.  The Veteran perfected an appeal as to all three issues.  See March 2013 VA Form 9.   In March 2014, prior to the matters being certified to the Board, the Veteran withdrew the issues pertaining to COPD and a right hand condition.  Consequently, they are no longer in appeal status.  

In March 2016, the RO granted a 20 percent rating for degenerative arthritis of the lumbar spine and lumbar stenosis L3-4, L4-5, and L5-S1 status post decompression with interbody fusion (previously rated as degenerative disc disease and lumbosacral strain) effective from October 1, 2015.   The claim has been recharacterized as it appears on the cover page of the instant decision and remains in controversy as less than the maximum benefit available was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2016, the RO additionally granted separate 10 percent ratings for radiculopathy of the left leg femoral nerve, radiculopathy of the right leg femoral nerve, radiculopathy of the right leg sciatic nerve, and residual of motor and sensory deficits of the left leg sciatic nerve.  As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, they are part and parcel of the lumbar spine disability on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his March 2013 substantive appeal, the Veteran indicated that he desired a hearing before the Board by live videoconference.   In April 2016, the RO Appeals Team drafted a memo indicating the case was ready for "certification for BVA Video Conference Hearing."  To date, the hearing has not been scheduled.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Board hearing by live videoconference, pursuant to his March 2013 substantive appeal, at the earliest available opportunity.  The RO must notify the Veteran of the date and time of the hearing, and must associate a copy of such notice with the electronic record.  38 C.F.R. § 20.704(b) (2016).  After the hearing, the appeal must be returned to the Board in accordance with current appellate procedures. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




